TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



                                      NO. 03-20-00519-CR



                                    Bernard Daniel, Appellant

                                                 v.

                                   The State of Texas, Appellee


                  FROM THE 27TH DISTRICT COURT OF BELL COUNTY
             NO. 80234, THE HONORABLE JOHN GAUNTT, JUDGE PRESIDING



                                          OPINION

                 Following the denial of his motion to suppress evidence, appellant Bernard Daniel

pleaded guilty to the felony offense of driving while intoxicated and was placed on community

supervision for four years. In a single issue on appeal, Daniel contends that the district court

should have granted the motion to suppress.           We agree and will reverse the judgment

of conviction.


                                         BACKGROUND

                 At the hearing on the motion to suppress, former Killeen Police Department

Officer John Todd testified that on the night of April 15, 2017, he stopped Daniel’s vehicle for

failing to maintain a single lane of traffic. Todd first observed Daniel’s vehicle stopped at the

intersection of Central Texas Expressway and Stan Schlueter Loop in Killeen. There were two

left-turn lanes at the intersection. Daniel’s vehicle, which was in the outer turn lane, turned left
onto Stan Schlueter Loop. As the vehicle made the turn, “approximately half the vehicle”

crossed the dotted white line separating the outer turn lane from the inner turn lane, before

returning to the outer lane. After completing the turn, Daniel’s vehicle continued driving on Stan

Schlueter Loop in the outer westbound lane of the four-lane divided roadway, followed by

Todd’s patrol vehicle. Todd testified that he observed Daniel’s vehicle cross the dotted white

line dividing the outer and inner westbound lanes on two other occasions before initiating the

traffic stop. Todd acknowledged that the only reason he stopped Daniel’s vehicle was for failure

to maintain a single lane of traffic. Todd also acknowledged that at the times he observed

Daniel’s vehicle cross the line, there were no other cars near his vehicle. 1

               A video recording of the stop, taken from Todd’s patrol-car dash camera, was also

admitted into evidence. In the recording, Daniel’s vehicle can be seen clearly crossing the line

dividing the outer and inner turn lanes as Daniel turned left, but, as Todd acknowledged in his

testimony and as the State concedes in its brief, it is difficult to see on the video the other two

times that Daniel’s vehicle crossed the line.

               During the traffic stop, Todd spoke with Daniel, observed signs that he was

intoxicated, and subsequently arrested him for driving while intoxicated. Prior to trial, Daniel

filed a motion to suppress evidence of his intoxication, asserting that Todd lacked reasonable

suspicion to initiate the traffic stop. At the hearing on the motion, Daniel argued that to violate

the failure-to-maintain-a-single-lane statute, see Texas Transportation Code § 545.060(a), a

motorist must have failed to maintain his lane under circumstances that were unsafe. Daniel

contended that because there was no evidence that he had crossed the line in an unsafe manner,

       1   There was another vehicle stopped at the intersection at the same time as Daniel’s
vehicle, in the inner turn lane. However, that vehicle turned left before Daniel’s vehicle did and
was ahead of Daniel’s vehicle by the time Daniel crossed the dividing line.
                                                  2
there was no violation of Section 545.060(a). The State argued in response that the video

showed “a very clear failure to maintain a single lane during a left turn. [Daniel’s] car went

almost entirely into the inside lane as he made it into the roadway. That’s a clear violation of the

law.” The district court took the matter under advisement and later denied the motion to

suppress. On its docket sheet, the district court made findings of fact and conclusions of law,

including the following:



       [Daniel] turned left and did not remain within his single marked lane; Officer
       Todd followed to make an investigatory stop; he indicated that he saw two more
       instances of not maintaining a single marked lane before the stop which were
       not unsafe[.]


       A warrantless stop was made upon probable cause which [led] to [Daniel]’s arrest
       and detention for DWI[.]


Daniel subsequently pleaded guilty to driving while intoxicated, was sentenced to four years’

imprisonment, but had his sentence suspended and was placed on community supervision for

four years. This appeal followed.


                                    STANDARD OF REVIEW

               “We review a ruling on a motion to suppress using a bifurcated standard of

review.” Sims v. State, 569 S.W.3d 634, 640 (Tex. Crim. App. 2019) (citing Guzman v. State,

955 S.W.2d 85, 87-91 (Tex. Crim. App. 1997)). “A trial court’s findings of historical fact and

determinations of mixed questions of law and fact that turn on credibility and demeanor are

afforded almost total deference if they are reasonably supported by the record.” Id. “That same

deferential standard of review ‘applies to a trial court’s determination of historical facts [even]

when that determination is based on a videotape recording admitted into evidence at a

                                                 3
suppression hearing.’” State v. Duran, 396 S.W.3d 563, 570 (Tex. Crim. App. 2013) (quoting

Montanez v. State, 195 S.W.3d 101, 109 (Tex. Crim. App. 2006)). “We review a trial court’s

determination of legal questions and its application of the law to facts that do not turn upon a

determination of witness credibility and demeanor de novo.” Id.



                                         DISCUSSION

Reasonable suspicion

               In his sole issue on appeal, Daniel argues that the district court erred in denying

his motion to suppress because Officer Todd lacked reasonable suspicion to initiate a traffic stop.

“When a police officer stops a defendant without a warrant, the State has the burden of proving

the reasonableness of the stop at a suppression hearing.” State v. Cortez, 543 S.W.3d 198, 204

(Tex. Crim. App. 2018). “An officer may make a warrantless traffic stop if the ‘reasonable

suspicion’ standard is satisfied.” Jaganathan v. State, 479 S.W.3d 244, 247 (Tex. Crim. App.

2015) (citing Guerra v. State, 432 S.W.3d 905, 911 (Tex. Crim. App. 2014)). “Reasonable

suspicion exists if the officer has ‘specific articulable facts that, when combined with rational

inferences from those facts, would lead him to reasonably suspect that a particular person has

engaged or is (or soon will be) engaging in criminal activity.’” Id. (quoting Abney v. State,

394 S.W.3d 542, 548 (Tex. Crim. App. 2013)). “The standard requires only ‘some minimal level

of objective justification’ for the stop.” Hamal v. State, 390 S.W.3d 302, 306 (Tex. Crim. App.

2012) (quoting Foster v. State, 326 S.W.3d 609, 614 (Tex. Crim. App. 2010)). “We review a

reasonable suspicion determination by considering the totality of the circumstances.” Cortez,

543 S.W.3d at 204. “Whether the facts known to the officer amount to reasonable suspicion is a

mixed question of law and fact subject to de novo review.” Hamal, 390 S.W.3d at 306 (citing

                                                4
State v. Mendoza, 365 S.W.3d 666, 669–70 (Tex. Crim. App. 2012)); State v. Colby,

604 S.W.3d 232, 237 (Tex. App.—Austin 2020, no pet.); see also State v. McMahan,

No. 03-19-00824-CR, 2020 WL 6533661, at *3 (Tex. App.—Austin Nov. 6, 2020, no pet.)

(mem. op., not designated for publication).

               In this case, the only basis for the traffic stop was Section 545.060(a) of the Texas

Transportation Code, which provides that “[a]n operator on a roadway divided into two or more

clearly marked lanes for traffic: (1) shall drive as nearly as practical entirely within a single lane;

and (2) may not move from the lane unless that movement can be made safely.” Tex. Transp.

Code § 545.060(a). Daniel does not dispute that he failed to drive as nearly as practical entirely

within a single lane but contends that because there was no evidence that his movement from that

lane was unsafe, Todd had no reason to suspect a violation of Section 545.060(a). The State

concedes in its brief that “the evidence does not suggest any unsafe circumstances” and that

“Todd’s testimony tends to suggest there was nothing unsafe about Appellant’s driving.” The

State contends, however, that Section 545.060(a) creates two separate offenses: (1) failure to

drive as nearly as practical entirely within a single lane, and (2) moving from the lane in an

unsafe manner. Thus, in the State’s view, evidence of Daniel’s failure to stay within his lane is

sufficient, by itself, to support Todd’s reasonable belief that Daniel had violated

Section 545.060.

               This Court rejected that argument in Hernandez v. State, 983 S.W.2d 867 (Tex.

App.—Austin 1998, pet. ref’d). In that case, the State contended that a driver’s “drift” across a

lane marker into another lane of traffic traveling in the same direction, without any evidence that

the drifting was unsafe, gave an officer reasonable suspicion to believe that the driver had

violated Section 545.060(a). Id. at 869–70. The Court concluded that it did not. Id. at 871.

                                                  5
This Court began its analysis by observing that “the history of the relevant statutory provision

seems to indicate that, with respect to a vehicle’s straying over a lane marker, a traffic violation

occurs only when the vehicle’s movement is in some way unsafe.” Id. This Court explained:



        In 1947 the legislature first enacted a traffic regulation regarding “driving on
        roadways laned for traffic,” which provided as follows:


        Whenever any roadway has been divided into two (2) or more clearly marked
        lanes for traffic the following rules in addition to all others consistent herewith
        shall apply:


        (a) The driver of a vehicle shall drive as nearly as practical entirely within a single
        lane and shall not be moved from such lane until the driver has first ascertained
        that such movement can be made with safety.


        This provision remained unchanged until the legislature enacted the
        Transportation Code in 1995. The replacement provision provides: “An operator
        on a roadway divided into two or more clearly marked lanes for traffic: (1) shall
        drive as nearly as practical entirely within a single lane; and (2) may not move
        from the lane unless that movement can be made safely.” The enactment of the
        Transportation Code made no substantive change in the law.


Id. (internal citations omitted). This Court also placed significance on the legislature’s “use of

the term ‘practical’ rather than ‘practicable’ in the first clause of the statute. Id. “The latter term

has a somewhat more definite meaning: ‘capable of being accomplished; feasible; possible,’

while the former term is more ambiguous: ‘manifested in practice; capable of being put to good

use.’” Id. (quoting Bryan A. Garner, A Dictionary of Modern Legal Usage 678 (2d ed.1995)).

Thus, “the very vagueness of the requirement that the operator of a vehicle drive within a single

lane ‘as nearly as practical’ indicates that the legislature did not intend for the initial clause of the

statute to create a discrete offense apart from some element of unsafety.” Id.



                                                   6
                 Based on the above considerations, this Court concluded,



       We believe the statutory language shows a legislative intent that a violation of
       section 545.060 occurs only when a vehicle fails to stay within its lane and such
       movement is not safe or is not made safely. Neither the current provision in the
       Transportation Code nor the original statute creates two separate offenses, but
       rather only one: moving out of a marked lane when it is not safe to do so.


Id. (emphasis in original). The construction of Section 545.060(a) that was first announced in

Hernandez remains the law in this Court and at least two other intermediate courts of appeals.

See, e.g., State v. Hardin, No. 13-18-00244-CR, 2019 WL 3484428, at *3 (Tex. App.—Corpus

Christi Aug. 1, 2019, pet. granted) (mem. op, not designated for publication); State v. Bernard,

503 S.W.3d 685, 691 (Tex. App.—Houston [14th Dist.] 2016), judgment vacated on other

grounds, 512 S.W.3d 351 (Tex. Crim. App. 2017); Marrero v. State, No. 03-14-00033-CR, 2016

WL 240908, at *3 (Tex. App.—Austin Jan. 14, 2016, no pet.) (mem. op., not designated

for publication).

                 However, in Leming v. State, 493 S.W.3d 552 (Tex. Crim. App. 2016), a four-

judge plurality of the Court of Criminal Appeals rejected this Court’s reasoning in Hernandez.

The plurality instead construed Section 545.060(a) as creating two separate offenses:



       Thus, it is an offense to change marked lanes when it is unsafe to do so; but it is
       also an independent offense to fail to remain entirely within a marked lane of
       traffic so long as it remains practical to do so, regardless of whether the deviation
       from the marked lane is, under the particular circumstances, unsafe.


Id. at 559–60.




                                                 7
               Because Leming was a plurality opinion as to the construction of Section

545.060(a), 2 it is not binding precedent on this Court. See State v. Martinez, 570 S.W.3d 278,

284 (Tex. Crim. App. 2019); Unkart v. State, 400 S.W.3d 94, 99–100 (Tex. Crim. App. 2013).

Nevertheless, the State contends that we should “reconsider Hernandez” and essentially adopt

the reasoning of the Leming plurality. 3

               We decline to do so because Hernandez was decided correctly.                 Section

545.060(a) creates a single offense, for the reasons discussed in Hernandez and because the plain

language of the statute compels such a conclusion. Again, Section 545.060(a) requires that “[a]n

operator on a roadway divided into two or more clearly marked lanes for traffic: (1) shall drive

as nearly as practical entirely within a single lane; and (2) may not move from the lane unless

       2  The court addressed two issues in Leming v. State, 493 S.W.3d 552 (Tex. Crim. App.
2016). The first issue, addressed in Part II of the opinion, was whether the failure to maintain a
single lane of traffic needed to be unsafe to constitute an offense under Section 545.060(a). Id. at
556–61. Part II of the opinion rejected this Court’s analysis in Hernandez. Id. Judge Yeary
delivered an opinion with respect to Part II in which Presiding Judge Keller, Judge Meyers, and
Judge Richardson joined. Id. at 553. Thus, Part II of the opinion was not supported by a
majority of the judges on the court.

       The second issue, addressed in Part III of the opinion, was whether the traffic stop could
be upheld on the alternative legal theory that the officer had reasonable suspicion to believe that
the defendant was driving while intoxicated. Id. at 561–65. A majority of the judges on the
court concluded that the stop could be upheld on that theory. Id. Judge Yeary delivered the
opinion of the Court with respect to Part III in which Presiding Judge Keller, Judge Meyers,
Judge Alcala, and Judge Richardson joined. Id. at 553.

       Judge Richardson filed a concurring opinion, joined by Judge Meyers. Id. at 565–66.
Judge Keasler filed a dissenting opinion, joined by Judges Johnson and Hervey. Id. at 566–73.
Judge Newell filed a separate dissenting opinion. Id. at 573–74.
       3   Contrary to what is implied in footnote 4 of the dissent, this Court has never cited the
Leming plurality as authority regarding the interpretation of Section 545.060(a). Instead, we
have cited Leming for general concepts such as, “for a peace officer to stop a motorist to
investigate a traffic infraction, as is the case with any investigative stop, ‘proof of the actual
commission of the offense is not a requisite.’” Leming, 493 S.W.3d at 561 (quoting Drago
v. State, 553 S.W.2d 375, 377 (Tex. Crim. App. 1977)).
                                                 8
that movement can be made safely.” Tex. Transp. Code § 545.060(a) (emphasis added). The

two clauses are joined by the conjunctive “and,” which means that to violate Section 545.060(a),

a motorist must both fail to drive as nearly as practical entirely within a single lane and fail to

make that movement safely. If the legislature had intended a different result, it could have used

the disjunctive “or” to separate the clauses, as it did in Section 545.060(b). See In re A.L.M.,

300 S.W.3d 914, 919 (Tex. App.—Texarkana 2009, no pet.) (“‘Ordinarily the words “and” and

“or,” are in no sense interchangeable terms, but, on the contrary, are used in the structure of

language for purposes entirely variant, the former being strictly of a conjunctive, the latter, of a

disjunctive, nature.’” (quoting Bd. of Ins. Comm’rs v. Guardian Life Ins. Co. of Tex.,

180 S.W.2d 906, 908 (Tex. 1944)); see also Antonin Scalia & Bryan A. Garner, Reading Law:

The Interpretation of Legal Texts § 12, 116 (2002) (“Under the conjunctive/disjunctive canon,

and combines items while or creates alternatives. . . . With a conjunctive list, all . . . things are

required—while with the disjunctive list, at least one of the [things] is required, but any one . . .

satisfies the requirement.”). Additionally, reading the statutory requirements (a)(1) and (a)(2)

together to form a single, complete offense, rather than two independent offenses, gives effect to

the entire statute. We also observe that this construction of the statute is consistent with similar

provisions in the Transportation Code that allow movement from one’s lane if such movement

can be done safely. See, e.g., Tex. Transp. Code §§ 545.058(a) (“An operator may drive on an

improved shoulder to the right of the main traveled portion of a roadway if that operation is

necessary and may be done safely.”), 545.103 (“An operator may not . . . move right or left on a

roadway unless movement can be made safely.”). Finally, as the Court of Criminal Appeals has

observed, “[d]riving is an exercise in controlled weaving. It is difficult enough to keep a straight

path on the many dips, rises, and other undulations built into our roadways.” State v. Cortez,

                                                 9
543 S.W.3d 198, 206 (Tex. Crim. App. 2018). To allow an officer to stop a motorist for

momentarily drifting outside their lane of traffic, when there is no evidence that it was unsafe to

do so, would seem to be an absurd result that the legislature could not have possibly intended.

Hernandez’s construction of Section 545.060(a) avoids that result.

               Additionally, even if we were inclined to reconsider Hernandez, “absent a

decision from the Court of Criminal Appeals or this court sitting en banc that is on point and

contrary to the prior panel decision or an intervening and material change in the statutory law,

we are bound by our prior panel decision.”       Medina v. State, 411 S.W.3d 15, 20 n.5 (Tex.

App.—Houston [14th Dist.] 2013, no pet.); see also Connor v. Hooks, No. 03-19-00198-CV,

2021 WL 833971, at *8 & n.11 (Tex. App.—Austin Mar. 5, 2021, pet. filed) (mem. op.)

(observing that prior panel opinions were “binding precedent on this Court” and finding “their

reasoning more than adequate”); Ayeni v. State, 440 S.W.3d 707, 717 n.8 (Pemberton, J.,

concurring) (“We may not overrule a prior panel opinion of this court absent an intervening

change in the law by the Legislature or a higher court or by decision of this court sitting en

banc.”). This is especially true in cases involving statutory construction, where “‘the doctrine of

stare decisis has its greatest force’ because the Legislature can rectify a court’s mistake, and if

the Legislature does not do so, there is little reason for the court to reconsider whether its

decision was correct.” Phelps v. State, 532 S.W.3d 437, 443 n.6 (quoting Sw. Bell Tel. Co., L.P.

v. Mitchell, 276 S.W.3d 443, 447–48 (Tex. 2008)).

               The State, cognizant that a panel of this Court is bound by Hernandez, thus asks

this Court to consider this case en banc. However, “[e]n banc consideration of a case is not

favored and should not be ordered unless necessary to secure or maintain uniformity of the

court’s decisions or unless extraordinary circumstances require en banc consideration.” Tex. R.

                                                10
App. P. 41.2(c). Extraordinary circumstances are not present here, and because there are no

cases in which this Court has not followed Hernandez, en banc consideration is unnecessary to

secure or maintain uniformity of the court’s decisions. Accordingly, we decline the State’s

invitation to consider this case en banc.       We continue to follow this Court’s holding in

Hernandez that a violation of Section 545.060(a) requires both a failure to maintain a single lane

of traffic and a failure to do so safely.



Reasonable mistake of law

                The State argues in the alternative that even if we continue to follow this Court’s

holding in Hernandez, the district court’s suppression ruling should be upheld on the theory that

Officer Todd made a “reasonable mistake of law” as to the requirements of Section 545.060(a).

See Heien v. North Carolina, 574 U.S. 54, 57 (2014) (holding that if officer initiates traffic stop

based on “reasonable mistake of law” as to whether defendant’s conduct violated traffic statute,

stop is “lawful under the Fourth Amendment.”). In the State’s view, “In light of the conflicting

opinions from the appellate courts and the statute’s ambiguity, an officer could reasonably

conclude that Appellant’s conduct violated the statue” and that “after Leming, Hernandez is no

longer good law.”

                We disagree.       The “reasonable mistake of law” doctrine applies only to

“reasonable mistakes,” and those mistakes must be “objectively reasonable.” Id. at 66. Thus,

“an officer can gain no Fourth Amendment advantage through a sloppy study of the laws he is

duty-bound to enforce.” Id. at 67. For the “reasonable mistake of law” doctrine to apply, “the

statute must pose a ‘really difficult’ or ‘very hard question of statutory interpretation,’” and such

cases are “exceedingly rare.” Heien v. North Carolina, 574 U.S. 54, 70 (2014) (Kagan, J.,

                                                 11
concurring). For example, if an ambiguous statute has “never been previously construed” by the

appellate courts, then an officer’s mistaken interpretation of the statute may be objectively

reasonable. See Heien, 574 U.S. at 67–68; see also Heien, 574 U.S. at 70 (Kagan, J., concurring)

(“If the statute is genuinely ambiguous, such that overturning the officer’s judgment requires

hard interpretive work, then the officer has made a reasonable mistake. But if not, not.”).

               This is not one of those “exceedingly rare” cases. To the extent that Section

545.060(a) could be considered ambiguous, any such ambiguity was resolved by this Court in

1998 when this Court in Hernandez construed the statute. As the Leming plurality noted, by

2016, “[a]ll of the courts of appeals that have addressed the question since—about half of

them—have adopted the Third Court’s conclusion, without seriously questioning that court’s

reasoning.” 493 S.W.3d at 557. It is true that after 2016, many of those other courts have

changed course and followed the reasoning of the Leming plurality.           See Dugar v. State,

629 S.W.3d 494, 499–500 & n.28 (Tex. App.—Beaumont 2021, pet ref’d) (collecting cases and

observing that “the intermediate courts are now split about what proof is required to establish a

driver violated the maintain-a-single-lane statute, section 545.060”). But those other courts do

not govern this jurisdiction. Hernandez remains the law here. We conclude that it would not be

objectively reasonable for an officer in this Court’s jurisdiction to be mistaken about the

requirements of Section 545.060(a), as announced by this Court over two decades ago in

Hernandez, when this Court has never stopped following Hernandez or cast any doubt on its

continuing validity, and there is no binding precedent from the Court of Criminal Appeals

overruling Hernandez. To conclude otherwise would effectively eviscerate this Court’s holding

in Hernandez and allow officers to stop motorists for failing to maintain a single lane under any

circumstances, even when there is no evidence that it was unsafe to do so. This Court has long

                                                12
held that a violation of Section 545.060(a) requires movement from one’s lane in a manner that

is unsafe, and it is not objectively reasonable for an officer in this Court’s jurisdiction to

believe otherwise. 4

               We sustain Daniel’s sole issue on appeal.




       4   Although the “reasonable mistake of law” doctrine does not “examine the subjective
understanding of the particular officer involved,” Heien v. North Carolina, 574 U.S. 54, 66
(2014), we note that Officer Todd, in his testimony on cross-examination, appeared to
understand that Section 545.060(a) included a requirement that the failure to maintain a single
lane of traffic be unsafe:

        Q.     Now, Texas Transportation Code, that’s the code section you’re citing for staying
               within one lane of travel. You’re familiar with that section; is that correct?

       A.      Yes, sir.

       Q.      And in that section, what it states is that, “A driver must drive as nearly as
               practical, entirely within one lane”; isn’t that correct?

       A.      Yes, sir.

       Q.      And it also states, “and not move from that lane unless it can be done safely.”
               That’s what the statute requires; isn’t that correct?

       A.      Yes, sir.

       Q.      So the statute doesn’t say that it’s against the law to leave your lane simply and
               absolutely, does it? In other words, you can—so long as you stay within the lane
               as nearly as practical as possible; isn’t that correct?

       A.      And safely, yes, sir.

       Q.      And requirement, “and that you cannot move safely”; isn’t that correct?

       A.      Yes, sir, it is.
                                               13
                                       CONCLUSION

               We reverse the judgment of the district court and remand for further proceedings

consistent with this opinion.

                                             __________________________________________
                                             Gisela D. Triana, Justice

Before Justices Goodwin, Triana, and Kelly
 Dissenting opinion by Justice Goodwin

Reversed and Remanded

Filed: December 23, 2021

Publish




                                               14